Citation Nr: 0817846	
Decision Date: 05/30/08    Archive Date: 06/09/08

DOCKET NO.  06-26 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
10 percent for service-connected bilateral flat feet, to 
include extraschedular consideration.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION


The veteran served on active duty from June 1969 to August 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in 
Jackson, Mississippi, which granted service connection for 
bilateral flat feet and assigned a 10 percent evaluation, 
effective June 25, 2003.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking an evaluation in excess of 10 percent 
for his service connected bilateral flat feet.

In April 2008, the Board received additional medical evidence 
from the veteran without a waiver of initial RO 
consideration.  Thus, the Board finds that a remand is 
necessary to ensure that the RO considers the additional 
evidence in the first instance.  See 38 C.F.R. § 20.1304 
(2007); Disabled American Veterans v. Sec'y of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

The Board also notes that the additional evidence received 
consists of treatment records pertinent to the feet from the 
VA Medical Center in Memphis dated from November 2006 to June 
2007.  Review of the record reveals that Memphis VA treatment 
records were last obtained from that facility in August 2006.  
Thus, it appears that there is outstanding VA medical 
evidence.  VA medical records are deemed to be constructively 
of record in proceedings before the Board and should be 
obtained prior to further review of the claims folder.  Bell 
v. Derwinski, 2 Vet. App. 611 (1992).

Finally, review of the record reveals that the veteran last 
underwent a VA examination of the feet in May 2004, and the 
record contains subsequent statements from the veteran to the 
effect that his foot disability has worsened (see VA Form-9, 
and statement received in April 2008).  Accordingly, the 
Board finds that a more contemporaneous VA examination is 
needed in order to assess the current severity of the 
veteran's flat feet disability.  The fulfillment of the duty 
to assist requires a thorough and contemporaneous medical 
examination that considers prior medical examinations and 
treatment in order to conduct a complete evaluation of the 
veteran's claim.  38 C.F.R. § 4.2 (2007).  Where further 
evidence, or clarification of the evidence, is needed for 
proper appellate decision-making, a remand to the RO is 
required.  38 C.F.R. § 19.9(a)(1) (2007).

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain and associate 
with the claims folder all outstanding 
treatment records from the VA Medical 
Center in Memphis.

2.  The veteran should be afforded a 
podiatry examination to determine the 
nature and severity of his bilateral flat 
feet.  The claims folder, to include a 
copy of this Remand and any additional 
evidence secured, must be made available 
to and reviewed by the examiner prior to 
completion of the examination report, and 
the examination report must reflect that 
the claims folder was reviewed.  Any 
indicated studies should be performed.  

The examiner should comment on any foot 
symptomatology shown to be present and 
due to service-connected bilateral flat 
feet, as opposed to non service-connected 
peripheral neuropathy.  

The examiner should specifically note 
whether the veteran's flat feet are 
manifested by objective evidence of 
marked deformity (pronation, abduction, 
etc.), pain on manipulation, use 
accentuated, swelling on use, 
characteristic callosities, extreme 
tenderness of the plantar surfaces of the 
feet, and/or marked inward displacement 
and severe spasm of the tendo achillis on 
manipulation, not improved by orthopedic 
shoes or appliances.  

3.  The RO should review the entire 
record, to include the evidence submitted 
to the Board in April 2008, and any newly 
submitted VA treatment records and 
examination report, and then readjudicate 
the veteran's increased rating claim for 
bilateral flat feet, to include 
extraschedular consideration.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include the applicable law and 
regulations considered pertinent to the 
issue currently on appeal, as well as a 
summary of the evidence received since 
the issuance of the statement of the case 
in June 2006.  An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



